 Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 1 of 15 Page ID #:542

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-02191JVS(KESx)                                       Date   5/12/20

 Title             Theresa Tailford et al v. Experian Information Solutions, Inc.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion to Remand and Motion to
                        Dismiss

       Plaintiffs Theresa Tailford, Sanford Buckles, and Jeffrey Ruderman (“Plaintiffs”)
move to remand this action to State court. Mot., ECF No. 12. Defendant Experian
Information Solutions, Inc. opposes the motion (“Experian”). Opp’n., ECF No. 18.
Plaintiffs replied. Reply, ECF No., 20.

     Experian also moves to dismiss the complaint. MTD, ECF No., 11. Plaintiffs
oppose the motion. MTD Opp’n., ECF No., 17. Experian replied. MTD Reply, ECF No.
19.

   For the following reasons, the Court DENIES the Motion to Remand, and
GRANTS the Motion to Dismiss.

                                                    I. BACKGROUND

      Plaintiffs filed their class action complaint in the Superior Court of the State of
California, County of Orange (Case No.: 30-2019-01102976-CU-MC-CXC), alleging
that Experian, a Credit Reporting Agency (“CRA”), violated the Fair Credit Reporting
Act (“FCRA”). Compl., ECF No. 1-1. Experian removed the action to Federal Court on
November 12, 2019. Removal, ECF No. 1. The Complaint asserts the following three
claims:

         Count One, brought by Plaintiffs and Classes 1, 2, and 4:

                    (1) Violation of 15 U.S.C. §§ 1681g(a)(1), 1681g(a)(3) and/or (a)(5) by
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 15
 Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 2 of 15 Page ID #:543

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                                 Date   5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

                 failing to include a list of all “soft” credit pulls on consumer disclosures for
                 the 1-year period preceding the date of the request.

                 (2) Violation of 15 U.S.C. §§ 1681g(a)(3) by failing to include the name of
                 all persons who had procured a consumer report (or end-users of that report
                 as defined under § 1681e(e)(1)) for the one-year period preceding the date of
                 the request.

                 (3) Violation of 15 U.S.C. §§ 1681g(a)(1) by failing to include all of the
                 credit data it had stored related to consumers.

         Count Two, brought by Tailford, and Class 3:

                 Violation of 15 U.S.C. §§ 1681g(a)(5) by failing to include a record of all
                 inquiries received by it in the 1-year period that identified the consumer in
                 connection with a credit or insurance transaction not initiated by the
                 consumer.

         Count Three, brought by Tailford, Ruderman and Class 5:

                 (1) Violation of 15 U.S.C. §§ 1681g(a)15) by failing to include the
                 “employment dates” it had stored related to consumers.

See id. ¶¶ 116-134.

        Experian collects “traditional” consumer credit data such as inquiries, public
records, employers, and dates of reported employment in its “File One” database for
purposes of determining a consumer’s creditworthiness. Id. at ¶ 27. Experian’s
responses to credit inquiries are “at least in part” derived from this database. Id.
Experian also provides consumer employment dates on another product called
“Employment Insight” that Plaintiffs allege is a “consumer report.” Id. at ¶ 28. Plaintiffs
contend that employment dates are of interest to prospective employers and that
“Experian’s credit-scoring models have also listed the length of an applicant’s job as an
‘Adverse Action Reason,’ demonstrating that it can affect consumer creditworthiness.”
Id. at ¶ 29.

CV-90 (06/04)                           CIVIL MINUTES - GENERAL                            Page 2 of 15
 Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 3 of 15 Page ID #:544

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                               Date   5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

                 A.    The Behavioral Data

        Experian also collects “non-traditional” consumer data such as household income
and purchase history (the “Behavioral Data”). Id. at ¶ 30. The Behavioral Data is sold to
affiliates and third parties through a credit product called “OmniView” which includes a
database called “ConsumerView.” Id. at ¶ 31. ConsumerView includes “thousands of
attributes on more than 300 million consumers and 126 million households.” Id. Such
information is Personally Identifiable Information because it either relates to individual
consumers, or is derived from Personally Identifiable Information “which was stripped
away prior to sale,” or can be combined with other “easily obtainable data to construct a
comprehensive view of individual consumers.” Id. The ConsumerView database was
formerly known as the “InSource Database” and Experian in a past public filing
described it as “consumer socio-demographics, lifestyles, culture and behavior” data
which it analyzes and categorizes into a compilation of datasets. Id. at ¶¶ 32-33.

        ConsumerView also includes Experian’s “Premier Aggregated Summarized Credit
Statistics” which is a “series of aggregated credit attributes and proprietary scores that
represent “the entire U.S. credit population.” Id. at 39. The product brochure from the
Premier Aggregated Summarized Credit Statistics indicates that it is derived from
“Experian’s National Consumer Credit File” and identifies its data source as the File One
database. Id. at ¶ 40-42. It also states that the product “incorporates credit reporting
agency data elements” such as available credit, collection activity, credit capacity, etc.
Id. at ¶ 42. Plaintiffs contend that Experian offers the ConsumerView information “for
the purpose of serving as a factor in determining eligibility for credit” because one
offering of the product states that “summarized credit statistics are ‘calculated by
aggregating the available consumer credit data in each Zip+4 and are most useful to
identify prospects for invitations to apply for credit . . . offers.” Id. at ¶ 44. The data can
be applied to “[t]arget candidates for invitations to apply for credit.” Id.

      Plaintiffs allegations as to the Behavioral Data contained in the ConsumerView
product are best summarized in paragraph 45 of the Complaint:

                 Although ConsumerView is purportedly a marketing database,
                 the foregoing allegations make clear that the information
                 contained therein is derived, at least in part, from Experian’s
                 File One database, and that this information is used for
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                         Page 3 of 15
 Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 4 of 15 Page ID #:545

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                               Date   5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

                 purposes related to determining consumers’ eligibility for
                 credit, employment, insurance, or other purposes articulated
                 under Section 1681b of the FCRA. The non-traditional
                 consumer information collected by Experian – including but not
                 limited to education, income, and the type of residence a
                 consumer lives in – has been used as a factor in determining
                 consumer creditworthiness, in addition to its use as a marketing
                 tool.

Id. at ¶ 45.

       Experian also sells the consumer Behavioral Data through a suite of services called
“Collection Advantage.” Id. at ¶ 36. Collection Advantage “permit[s] the user to
combine data from Experian’s File One database and the database known as “MetroNet.”
Id. MetroNet contains demographic information from “INSOURCE” the “nation’s
largest repository of consumer marketing demographic data.” Id.

                 B.    Data Breach

       On October 6, 2017, UpGuard, a cyber-security research firm, discovered an
Amazon cloud storage space that allegedly contained information regarding 123 million
American households. Id. at ¶¶ 56-57. This data, allegedly placed in cloud storage by
data analytics company Alteryx, was stored so as to be accessible to over one million
specified users. Id. The information did not include the names of individual consumers;
however, it included 248 columns of specific data points, among them address, phone
number, number of adults and children living in the dwelling unit, length of residence,
and other, more detailed consumer purchasing data. Id. The data could be cross-
referenced with voter registration data and associated with specific individuals. Id. at ¶
57. The information was provided to Alteryx by Experian through its “ConsumerView”
product. Id. at ¶ 37-39, 57.

      The existence of this information was made public by UpGuard on December 19,
2017, and news stories regarding the information were published later that day. Id.
Through these news stories, Plaintiffs became aware for the first time that Alteryx
allegedly procured their information directly or indirectly from Experian, or that Experian
was collecting, storing and selling behavioral information. Id.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                       Page 4 of 15
 Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 5 of 15 Page ID #:546

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                                     Date    5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

                 C.    The Individual Plaintiffs

      Tailford procured a disclosure of her own information from Experian pursuant to
Section 1681g of the FCRA on October 10, 2017, which allegedly did not include
behavioral information, employment data, including the dates of her employment, or
inquiry information indicating that Alteryx had procured her data from Experian. Id. at ¶
62. Tailford’s Administrative or “Admin” Report1, an internal Experian document
produced in discovery, listed third party inquiries from Charter Communication on
February 17, 2017; Loanme Inc. on October 5, 2017; and Cap One NA on September 16,
2017. Id. at ¶ 63. Further, other third-party inquiries listed in the Admin Report included
numerous dates of inquiry that did not appear on her October 10, 2017 disclosure. Id.

        Buckles procured a §1681g disclosure from Experian on April 5, 2018, which
allegedly did not include behavioral information or inquiry information indicating that
Alteryx had procured his data from Experian. Id. at ¶ 65. Buckles’s Admin Report
listed, among others, inquiries from Synchrony Bank on August 31, 2017, and other dates
of inquiry from other third parties that did not appear on his April 5, 2018 disclosure. Id.
at ¶ 66.

      Ruderman procured a §1681g disclosure from Experian on May 14, 2018, which
allegedly did not include behavioral information or inquiry information indicating that
Alteryx had procured his data from Experian. Id. at ¶ 67.

         Plaintiffs seek to represent five different classes. Id. at ¶¶ 84-115.

                                       II. LEGAL STANDARD

         A.      Remand

       Under 28 U.S.C. § 1441(a), a defendant may remove a civil action from state court
to federal court if the parties may have originally filed the case in federal court. City of
Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163, (1997).


         1
         An Admin Report is a distinct report run by Experian internally in File One to generate
historical information. See Compl., n. 15.
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                   Page 5 of 15
 Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 6 of 15 Page ID #:547

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                               Date   5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

       The Ninth Circuit has directed courts to “strictly construe the removal statute
against removal jurisdiction,” so that any doubt as to the right of removal is resolved in
favor of remanding the case to state court.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th
Cir. 1992). This “‘strong presumption’ against removal jurisdiction means that the
defendant always has the burden of establishing that removal is proper.” Id. (quoting
Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990)).

         B.      Federal Rule of Civil Procedure 12(b)(6)

        Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim
upon which relief can be granted. A plaintiff must state “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). A claim has “facial plausibility” if the plaintiff pleads facts that “allow[] the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       In resolving a 12(b)(6) motion under Twombly, the Court must follow a two-
pronged approach. First, the Court must accept all well-pleaded factual allegations as
true, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Nor must the Court
“‘accept as true a legal conclusion couched as a factual allegation.’” Id. at 678-80
(quoting Twombly, 550 U.S. at 555). Second, assuming the veracity of well-pleaded
factual allegations, the Court must “determine whether they plausibly give rise to an
entitlement to relief.” Id. at 679. This determination is context-specific, requiring the
Court to draw on its experience and common sense, but there is no plausibility “where the
well-pleaded facts do not permit the court to infer more than the mere possibility of
misconduct.” Id.

                                         III. DISCUSSION

         A.      Remand

      Plaintiffs argue that notice of removal was insufficient to establish jurisdiction
because Experian did not definitively prove that Plaintiffs have Article III standing.
Mot., 2-3. Experian argues that it properly removed this action because the Court has

CV-90 (06/04)                           CIVIL MINUTES - GENERAL                       Page 6 of 15
 Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 7 of 15 Page ID #:548

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                               Date   5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

federal question jurisdiction given that the case alleges claims under the FCRA. Opp’n.,
1.

        “Except as otherwise expressly provided by Act of Congress, any civil action
brought in a State court of which the district courts of the United States have original
jurisdiction, may be removed by the defendant or the defendants, to the district court of
the United States for the district and division embracing the place where such action is
pending.” 28 U.S.C. § 1441. A district court has “original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
“It is long settled law that a cause of action arises under federal law only when the
plaintiff’s well-pleaded complaint raises issues of federal law.” Metro. Life Ins. Co. v.
Taylor, 481 U.S. 58, 63 (1987).

       There is no question that Plaintiffs’ complaint raised issued under the FCRA, a
federal law. Thus, removal was proper. Contrary to Plaintiffs’ assertions, defendants
seeking removal on the basis of federal question jurisdiction are not required to establish
a plaintiff’s Article III standing. Plaintiffs have not provided any controlling precedent to
the contrary. Although it is true that cases must be remanded “if at any time before final
judgment it appears that the district court lacks subject matter jurisdiction” (28 U.S.C. §
1447(c)), an affirmative requirement to prove subject matter jurisdiction is not initially
required for a defendant to remove an action.

         Accordingly, Plaintiffs’ motion to remand is DENIED.

         B.      Motion to Dismiss

                 1.    The Behavioral Data Claims

       Experian argues that the CRFA does not require that Experian disclose the
Behavioral Data under Section 1681g because it “does not bear on a consumer’s
eligibility for credit, employment, or insurance, [and] its transmission does not constitute
a consumer report.” Mot., 8. Plaintiffs argue that information does not need to
“independently be a consumer report in and of itself, but must appear on a consumer
report” and that if it is, it is subject to the disclosure requirements of Section 1681g. See
Opp’n., 3-4, 20-21.

CV-90 (06/04)                           CIVIL MINUTES - GENERAL                       Page 7 of 15
 Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 8 of 15 Page ID #:549

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                                Date   5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

      Under Section 1681g, consumer reporting agencies are required to clearly and
accurately provide consumers with all “information in the consumer’s file” upon their
request subject to certain exceptions. Fundamentally then, the question the Court must
answer is whether Plaintiffs theory of liability plausibly states a claim under Section
1681g given that it is an attenuated theory that the ConsumerView product contains
information derived in part from the File One database which itself contains information
that “might” be used in a credit report and therefore is subject to disclosure requirements.
This requires answering another question – is the ConsumerView data information in a
consumer’s file?

       “The term ‘file’, when used in connection with information on any consumer,
means all of the information on that consumer recorded and retained by a consumer
reporting agency regardless of how the information is stored.” 15 U.S.C.A. § 1681a(g).
However, the Ninth Circuit in Shaw v. Experian Info. Sols., Inc., clarified that a
“consumer’s file includes ‘all information on the consumer that is recorded and retained
by a [CRA] that might be furnished, or has been furnished, in a consumer report on that
consumer.’” 891 F.3d 749, 759 (9th Cir. 2018) (citing Cortez v. Trans Union, LLC, 617
F.3d 688, 711-12 (3d Cir. 2010) (quoting Gillespie v. Trans Union Corp., 482 F.3d 907,
909 (7th Cir. 2007)). “A consumer, or credit, report is a CRA-prepared report that a CRA
issues to third parties for certain qualifying purposes.” Id. at 755, n.3. The FCRA
clarifies that:

                 [t]he term “consumer report” means any written, oral, or other
                 communication of any information by a consumer reporting
                 agency bearing on a consumer’s credit worthiness, credit
                 standing, credit capacity, character, general reputation, personal
                 characteristics, or mode of living which is used or expected to
                 be used or collected in whole or in part for the purpose of
                 serving as a factor in establishing the consumer's eligibility
                 for--

                       (A) credit or insurance to be used primarily for personal,
                       family, or household purposes;

                       (B) employment purposes; or

CV-90 (06/04)                           CIVIL MINUTES - GENERAL                        Page 8 of 15
 Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 9 of 15 Page ID #:550

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                                    Date    5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

                       (C) any other purpose authorized under section 1681b of
                       this title.

15 U.S.C.A. § 1681a(d)(1).

       Plaintiffs focus on to the word “might” in Shaw to argue that they only need to
allege that the “information stored in File One, ConsumerView, or other databases that
might be contained on a consumer report is subject to Section 1681g(a)(1)’s disclosure
requirement.” Opp’n., 17-19.

       However, this Court agrees with the interpretation of the Steinmetz v. Am. Honda
Fin. Court that noted that Shaw’s definition of a consumer file “does not open the door
for every shred of information to be included in a consumer disclosure simply because
there is some slight chance it might someday be in a consumer report.” 2019 WL
4415090, at *7 (D. Nev. Sept. 16, 2019) (appeal pending); see also Gillespie, 482 F.3d at
909-910 (explaining that the word “file” has a narrow meaning – “information included
in a consumer report”). To find in the alternative would essentially mean that any and all
information ever retained by a CRA even if it is not data that would appear in a credit
report could be considered “consumer report” data. Plaintiffs alleging that information
“might be furnished” must do more than make conclusory or speculative statements.
They must show that defendants included similar information in a consumer report in the
past or plan to do so in the future. See Gillespie, 482 F.3d at 909. No such, allegations
exist here as to the Behavioral Data.2

      Plaintiffs have provided no binding precedent for their apparent position that
Behavioral Data constitutes information that might be in a consumer report. In Shaw the
Court rejected an assertion that Experian was required to disclose upon a consumer
request that Fannie Mae had mishandled its data because it was “not information retained
by Experian in any credit report [and therefore,] falls outside the bounds of a ‘file’ for
purposes of § 1681g(a).” 891 F.3d at 760. Similarly here, Behavioral Data is not alleged


         2
        The Court notes that Experian misrepresents the extent of Steinmetz’s holding as to behavioral
data. Steinmetz said nothing as to whether behavioral health is regulated by the FCRA holding only that
the specific plaintiff had “not allege[d] that any of these products [(such as ConsumerView and
MetroNet)] are credit products regulated by the FCRA, let alone that they are either consumer reports or
consumer disclosures subject to either §§ 1681e or 1681g.” Steinmetz, 2019 WL 4415090, at *8.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 9 of 15
Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 10 of 15 Page ID #:551

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                               Date   5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

to be information retained for use in a credit report and therefore is not part of the
consumer file.

       Separately, Experian also argues that the Behavioral Data would fall under an
FCRA exemption in 15 U.S.C. § 1681g(a)(1)(B). Mot., 10. The Court is unconvinced by
this argument. Specifically, the exemption applies to “information concerning credit
scores or any other risk scores or predictors relating to the consumer.” 15 U.S.C. §
1681g(a)(1)(B). Section 1681g(f)(2)(A) then defines credit score to mean “a numerical
value or a categorization derived from a statistical tool or modeling system used by a
person who makes or arranges a loan to predict the likelihood of certain credit behaviors,
including default (and the numerical value or the categorization derived from such
analysis may also be referred to as a “risk predictor” or “risk score”). This would suggest
that the “risk scores or predictors” effectively refer to the credit scores themselves and
not the underlying data used to create such scores or predictors.

       However, there are allegations in the complaint that ConsumerView incorporated
the Premier Aggregated Credit Statistics data which included “credit reporting agency
data elements” such as available credit, collection activity, and credit capacity. Compl. at
¶ 42. Taking these allegations as true, they would constitute information that might or
could be included in a consumer report given that the Non-Behavioral Data is information
that would normally be included in a credit report pursuant to allegations in the
complaint. See Compl., ¶ 27; see also 15 USC § 1681a (d)(1).

       Throughout their complaint Plaintiffs appear to allege that Experian’s
ConsumerView reports in themselves (including Behavioral Data) constituted a consumer
report. See e.g., Compl., ¶ 59. Plaintiffs have alleged that this information was
independently used as a factor to determine eligibility for credit since a product brochure
indicated one use of the product was “identify[ing] prospects for invitations to apply for
credit ... offers.” Id. at ¶ 44. The Court finds this theory unavailing because using
information to identify a pool of potential credit applicants is not the same as using
information to determine credit eligibility. The ConsumerView reports are not alleged to
be “used or expected to be used or collected in whole or in part for the purpose of serving
as a factor in establishing the consumer’s eligibility for– (A) credit or insurance to be
used primarily for personal, family, or household purposes; (B) employment purposes. . .
.” 15 U.S.C.A. § 1681a(d)(1).

CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 10 of 15
Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 11 of 15 Page ID #:552

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                               Date   5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

       At oral argument Plaintiffs argued that Trans Union Corp. v. F.T.C., 245 F.3d 809
(D.C. Cir. 2001), supported its conclusion that the ConsumerView reports could
constitute consumer reports because the information was collected in whole or in part
with the expectation that it would be used by credit grantors for the purpose of
determining eligibility. However, the circumstances in Trans Union are distinct from
those alleged here. First, Trans Union was an appeal from a Federal Trade Commission
Order that considered whether the Commission’s decision was unsupported by substantial
evidence, but did not consider non-constitutional challenges to the interpretation fo the
FCRA, and therefore sheds no light on this issue. Id. at 814-15. Additionally, Trans
Union was creating marketing lists based on trade line information (information that is
collected and transmitted in consumer reports). This sheds no light as to the Behavioral
Data.

       Experian next argues that Plaintiffs have not alleged that Experian has maintained
or communicated data about them specifically. Mot., 11. The Court disagrees. Plaintiffs
have alleged that Alteryx obtained information from the ConsumerView product which
includes “a series of aggregated credit attributes and Experian proprietary scores that
represent the entire U.S. credit population.” Compl., ¶¶ 38-39. Although aggregated
credit attributes are not the same as data pertaining to individuals, Plaintiffs have also
alleged that the data was granular enough including personally identifiable information
which “could be cross-referenced with a voter registration database, for example, to
procure essential details about individual consumers.” Id. at ¶¶ 57-58. As to the
individual Plaintiffs, the Complaint alleges that their disclosures “did not contain any
indication that Alteryx had procured data either directly or indirectly from Experian.”
See e.g., id. at ¶ 63. Taking these allegations as true, as is required under Iqbal, Plaintiffs
have adequately and logically pled that Experian did not satisfy the Section 1681g
disclosure requirements by failing to include information in the disclosure that it derived
from the FileOne database and provided to Alteryx through its ConsumerView product,
as was allegedly done with “the entire U.S. credit population.” Id. at 39.

       Unlike Johnson v. Experian Info. Sols., Inc., where the plaintiff had pled entirely
conclusory allegations on information and belief and did not “identify any specific
information that was wrongfully withheld, nor [did] he provide any basis for his belief
that defendants failed to provide him with all information in his file,” Plaintiffs here have
specified the information that was not provided and the basis for their belief which is
derived from Experian’s own consumer brochure information. 2019 WL 951425, at *2
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                        Page 11 of 15
Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 12 of 15 Page ID #:553

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                               Date   5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

(E.D. Cal. Feb. 27, 2019). Plaintiffs’ allegations are also different from those in Diaz
where the Plaintiff had concluded that “because Experian stores ‘data on ‘more than 300
million individuals,’ on information and belief’ Experian also stores information
regarding [Plaintiff] in its databases.” 2019 WL 6340155, at *4. Unlike in Diaz, Plaintiff
has pled that Experian’s database included information on the entire U.S. credit
population which would logically include Plaintiffs, that the information was not
provided on their Section 1681g disclosures, and specified what information was not
included.

        Experian also argues that Plaintiffs have not adequately alleged a willful violation
because they have not made factual allegations concerning Experian’s state of mind.
Mot., 13-18. “The FCRA imposes civil liability on any consumer reporting agency
which is either negligent or willful in failing to comply with any requirement imposed
under the FCRA.” Banga v. Experian Info. Sols., Inc., No. C 09-04867 SBA, 2013 WL
5539690, at *6 (N.D. Cal. Sept. 30, 2013). However, the FCRA does not require strict
liability. Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995)
(“[A]n agency can escape liability if it establishes that an inaccurate report was generated
despite the agency’s following reasonable procedures.”). A willful violation is proven by
a consumer if he shows that a CRA “either knowingly or recklessly violated the
requirements of the Act.” Banga, 2013 WL 5539690, at *6 (citing Safeco Insurance
Company of America v. Burr, 551 U.S. 47, 57 (2007)).

       Plaintiffs have alleged that “Experian does, or should, recognize the disclosure
failures outlined” in their complaint. Compl., ¶¶ 81-82. However, such allegations are
unsupported by facts pertaining to Experian’s mens rea. The fact that Experian has “full
control over the composition and presentation” of its consumer disclosures and other
similar allegations included in the complaint does not support that it acted knowingly or
recklessly. Id. Without more than bare conclusory allegations, Plaintiffs fail to
“sufficiently plead willfulness, recklessness, and negligence.” See Diaz, 2019 WL
6340155, at *5; Jenkins v. AmeriCredit Fin. Svcs., Inc., 2017 WL 1325369 at *7
(E.D.N.Y. Feb. 14, 2017); Braun v. Client Servs. Inc., 14 F. Supp. 3d 391, 398 (S.D.N.Y.
2014); Mnatsakanyan v. Goldsmith & Hull APC, 2013 WL 10155707, at *7 (C.D. Cal.
May 14, 2013).

       Accordingly, the Court DISMISSES Plaintiffs’ claims based on Behavioral Data
for failure to sufficiently plead a willful violation and to the extent that they are based on
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                       Page 12 of 15
Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 13 of 15 Page ID #:554

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                               Date   5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

the theory that a CRA is required to disclose Behavioral Data on a Section 1681g
disclosure.

                       2.     Inquiry-Based Claims

        Experian argues that Plaintiff’s inquiry based claims fail because the FCRA does
not require a CRA to disclose “soft credit” inquiries in response to a consumer request for
a file disclosure and because they have failed to allege that the inquiries at issue were
consumer reports. Mot, 18-20. Plaintiffs respond that Experian was obligated to make
all 1681g disclosures to Plaintiffs and offer as an example that “Tailford’s consumer
report in response to Loanme’s promotional inquiry easily fell under Section
1681g(a)(5).” Opp’n., 13. Plaintiffs contend that Experian’s argument runs contrary to
Section 1681j. Id.

       “[T]he FCRA does not require Experian to disclose soft credit inquiry
information.” Foskaris v. Experian Info. Sols., Inc., 2020 WL 1815743, at *2 (9th Cir.
Apr. 9, 2020). Section 1681g(a)(3) requires a CRA to disclose the identity of each person
that procures a “consumer report” for employment purposes within a two year period that
the request is made or any other purpose within a one year period that the request is
made. Plaintiffs allege that each of them individually received disclosures which did not
show inquiries from a series of different parties although they are alleged to have been
within the one or two year period preceding the consumer disclosure request. See e.g.,
Compl. ¶¶ 63-68. What Plaintiffs have not alleged is why these inquiries are required
disclosures under Section 1681g(a)(1), (3), or (5). Plaintiffs have alleged that Experian
“concealed over 40 account-review consumer reports,” as to Ruderman, but has not
alleged any facts to support that account reviews are in fact consumer reports versus non-
disclosure required soft credit inquiry information. See e.g., Compl., ¶ 68. Similarly for
Tailford and Buckles, Plaintiffs only allege that their admin reports showed a number of
inquiries (for which certain examples are provided in a chart) that had occurred and that
these inquiries were not included in their disclosures. Id. at ¶¶ 63, 66. These conclusory
allegations are devoid of facts supporting that the inquiries constituted consumer reports
and were therefore required to have been disclosed in a Section 1681g disclosure. Nor
have Plaintiffs alleged for example that the inquiries were not made in connection with a
transaction that the Plaintiffs did not initiate with the third parties (1681g(a)(5)).

         Additionally, the inquiry based claims are also devoid of any “willfull” allegations
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                       Page 13 of 15
Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 14 of 15 Page ID #:555

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                               Date   5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

as they appear to rely on the same conclusory paragraphs in the complaint as the
Behavioral Data claims to allege a “willfull” violation. See Compl., ¶¶ 81-82; supra
Section III(B)(2).

       Accordingly, the inquiry based claims are DISMISSED both for failure to plead
facts supporting the claim and for failure to sufficiently plead a willful violation.

                       3.     Employment Date Claims

       Experian also argues that Plaintiffs’ claims that Experian violated the FCRA by
failing to include “reported dates of employment” fail because they have no statutory
footing. Mot., 20-21. Section 1681g(a)(1) requires that a CRA disclose information that
has or might appear on a consumer report. See Shaw, 891 F.3d at 759. Plaintiffs have
not alleged that the employment dates have ever appeared on or might appear on a
consumer report. Comp., ¶¶ 61-62, 67, 70. Instead Plaintiffs allege that they are entitled
to “all” Section 1681g Disclosures and that although the disclosures they received listed
several current or former employers they did not disclose “any of the reported dates of
employment”. Id. at ¶¶ 61-62. As a result, Plaintiffs were allegedly unable to determine
“whether the date ranges actually coincided with [their] actual dates of employment, with
any prospective gaps threatening to suggest that Experian would imply [Tailford or
Rutherford were] unemployed during times when” they were not. Id. at ¶ 62, 67. While
Plaintiffs argue that “Employment-related date information appears on at least one type
of Section 1681a(d)(1)(B) consumer report Experian offers,” a conclusory allegation that
the “Employment Insight” report is a “consumer report” does not make it so. See
Compl., ¶ 28; see also Opp’n., 18. Furthermore, the Employment Insight product reports
are not alleged to have been the report wherein the employment dates that the individual
Plaintiffs allege were not included in their Section 1681g disclosures appear.

       Additionally, the employment date based claims are also devoid of any allegations
as to willfulness because they appear to rely on the same conclusory paragraphs in the
complaint as the Behavioral Data claims to allege a “willfull” violation. See Compl., ¶¶
81-82; supra Section III(B)(2).

       Accordingly, the employment date based claims are DISMISSED both for failure
to plead facts supporting the claim and for failure to sufficiently plead a willful violation.

CV-90 (06/04)                           CIVIL MINUTES - GENERAL                       Page 14 of 15
Case 8:19-cv-02191-JVS-KES Document 37 Filed 05/12/20 Page 15 of 15 Page ID #:556

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-02191JVS(KESx)                                         Date     5/12/20

 Title          Theresa Tailford et al v. Experian Information Solutions, Inc.

                       4.     Leave to Amend

       Leave to amend a complaint should be “freely given when justice so requires.”
Fed. R. Civ. P. 15(a)(2). In determining whether leave to amend should be granted, four
factors are considered: (1) undue delay, (2) bad faith or dilatory motive, (3) prejudice to
the opposing party, and (4) futility of amendment. Ditto v. McCurdy, 510 F.3d 1070,
1079 (9th Cir. 2007); Foman v. Davis, 371 U.S. 178, 182 (1962).

       Here, there has been no undue delay, bad faith or dilatory motive. Additionally,
the Court does not believe amendment of the action would be futile. The Court
acknowledges Experian’s argument that “Plaintiffs have now advanced the same flawed
theories five times.” Mot., 21. However, Experian refers to a prior action brought by
Plaintiffs that this Court dismissed both for lack of subject matter jurisdiction as to the
asserted violations of Section 1681g and for failure to state a claim for a violation of
Section 1681e(b). Carson v. Experian Info. Sols., Inc., 2019 WL 3073993, at *7 (C.D.
Cal. July 9, 2019). This Court has not previously addressed whether Plaintiffs have pled
plausible claims for relief on their Section 1681g claims. Accordingly, the Court finds
adequate reason to grant leave. Plaintiffs are GRANTED thirty (30) days leave to amend
their pleading to address deficiencies identified in this order.

                                        IV. CONCLUSION

       For the foregoing reasons, the Court DENIES the Motion to Remand, and
GRANTS the Motion to Dismiss. Plaintiffs are granted thirty (30) days leave to amend
their pleading to address deficiencies identified in this order.

                 IT IS SO ORDERED.

                                                                                                  :       0

                                                        Initials of Preparer      lmb




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                       Page 15 of 15
